In the Supreme Court of Georgia



                                    Decided: August 24, 2021


                   S21A0874. SIMS v. THE STATE.


      WARREN, Justice.

      Dion Sims appeals his convictions for malice murder and other

crimes in connection with the shooting death of Alan Watson. 1 On

appeal, Sims contends that the evidence presented at his trial was

legally insufficient to support his conviction; that the State failed to



      1 The crimes occurred on or about August 3, 2001. On July 20, 2010, a
Fulton County grand jury indicted Sims for malice murder, felony murder
predicated on aggravated assault, felony murder predicated on possession of a
firearm by a convicted felon, aggravated assault, possession of a firearm during
the commission of a felony, and possession of a firearm by a convicted felon.
On May 6, 2011, a jury found Sims guilty on all counts. On May 9, 2011, the
trial court sentenced Sims to serve life in prison for malice murder, five years
in prison for possession of a firearm by a convicted felon, and five consecutive
years for possession of a firearm during the commission of a felony. The felony
murder counts were vacated by operation of law, and the trial court merged
the aggravated assault count for purposes of sentencing. Sims filed a motion
for new trial on May 9, 2011, and he amended that motion four times, with the
last amendment being filed on November 13, 2019. The trial court denied the
motion for new trial, as amended, on January 27, 2021, and Sims filed a notice
of appeal on February 22, 2021. The case was docketed to the April 2021 term
of this Court and submitted for a decision on the briefs.
prove venue; and that his trial counsel provided constitutionally

ineffective assistance by failing to file a plea in bar with respect to

two counts of the indictment.       Because we conclude that these

contentions lack merit, we affirm.

     1.    Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed that a land surveyor found a

skull while at work on July 1, 2009, in a heavily wooded area behind

a house on Abner Place in Atlanta. Through clothing remnants,

dental records, and DNA testing, the skull was identified as that of

Alan Watson. The skull had a hole above the left eye and another

hole in the rear of the skull that were consistent with Watson having

died of a gunshot to the head. According to Watson’s grandmother,

Watson lived with her in DeKalb County in 2001. He left home on

Friday night, August 2, to go to a movie and never returned home.

Watson’s    sister   testified   that   Sims   lived   very   near   her

grandmother’s home and that, during the summer of 2001, Sims and

Watson began “hanging out.” She added that Sims told her that he

and his girlfriend, Tameka Wright, had gotten an apartment at the

                                    2
Flipper Temple Apartments and that Watson began “catching the

bus with [Sims], going over there, hanging out with him.”

     Wright testified as follows.    In August 2001, she lived in

Apartment Number 18 at the Flipper Temple Apartments at 2479

Abner Terrace. Her apartment was on the back side of the building

on the ground floor, and her door opened up to “a lot of fence and

woods.” At that time, she was dating Sims and had met Watson

twice. On the day that Watson was shot, she had told Sims to come

to her apartment and get a gun that belonged to him. When she

arrived home that day, Sims and Watson were playing cards in her

apartment.    Wright then went to the apartment of her sister,

Lakeisha Wright, who lived in the same complex. Wright came back

home “in the middle of the night.”      Sims and Watson were in

Wright’s bedroom sitting on her bed; they were not doing anything

and were not arguing. Wright sat in the middle of the bed, Sims was

sitting “at the top of [Wright’s] bed,” and Watson was sitting on the

other side of Wright by the wall. Sims—without saying anything—

shot Watson, who slid to the floor. Sims then left the apartment. In

                                 3
“his last breath,” Watson told Wright that her “boyfriend killed

[him].”

     Wright was “hysterical” and “in shock” and went back to her

sister’s apartment. She told Lakeisha what had happened, and they

returned to Wright’s apartment. Sims had also returned to the

apartment, and Lakeisha asked Sims how the shooting happened.

According to Wright, Sims “tried to say that the gun went off by

mistake.”   Shortly thereafter, a man named Larry came to her

apartment and helped Sims wrap up Watson’s body and throw it in

the woods outside Wright’s apartment. There was not much blood

on the carpet after the shooting but Larry cut out the part of the

carpet that had blood on it with a box cutter. Wright also testified

that there was no blood on the wall of the bedroom, that she

continued living in the apartment where the shooting occurred until

2006, and that her carpet was replaced with tile at some point after

the shooting. She did not report the shooting because she “feared

for [her] life,” and said that Sims told her that he shot Watson

because Watson “took something from him.” However, at another

                                 4
point in her testimony, Wright testified that Sims told her that the

“bullet was meant for [her].”

     According to Lakeisha, Wright came to Lakeisha’s apartment

late on the night Watson was shot and kept saying that someone

was dead.     Wright was a “nervous wreck” and “was crying.”

Lakeisha then went to Wright’s apartment and saw Watson, who

“wasn’t moving” and had a “hole in his head.” Sims “tried to explain”

that it “was an accident,” but Wright “told [Lakeisha] that’s not what

happened.” According to Lakeisha, Sims then “went to get Larry.”

Lakeisha saw Sims and Larry “wrap[ ] the guy up.” When Lakeisha

asked Wright if Wright wanted to call the police, Sims told Lakeisha

that if she or her sister called the police, he would kill both of them.

Lakeisha then went back to her apartment.

     Larry Baisden lived about “two minutes away” from the

Flipper Temple Apartments, “spent a lot of time over there” doing

work for residents, and knew Sims and Wright.            According to

Baisden, on the night Watson was shot, Baisden was helping

someone move out of an apartment that was right above Wright’s

                                   5
apartment. Sims came up to the apartment where Baisden was

working and told him that Sims would like help with “something”

“later on” and would come “get [him].” About two hours later, Sims

came back and got him, but did not tell him exactly what Sims

wanted help with. Baisden agreed to help, and when he went to

Wright’s apartment, he saw Watson slumped against a wall in the

bedroom and a gun on the bed. Sims told Baisden that Watson had

committed suicide. Baisden told Sims to call 911, but Sims refused,

contending that Wright would lose her apartment.          Sims told

Baisden that if Baisden did not help, Baisden would “be beside

[Watson],” which Baisden understood as a threat. Baisden then

helped Sims wrap Watson’s body in a comforter and carry it out of

Wright’s apartment and across about 15 to 20 yards of open ground

to a fence. There, they lifted Watson’s body over the fence and threw

it into a wooded area. Sims wanted Baisden to help move Watson

further into the wooded area, but Baisden declined and left.

     David Quinn, a detective with the Atlanta Police Department,

was dispatched to investigate the discovery of the human remains

                                 6
that were later identified as Watson’s. At trial, Detective Quinn

testified as follows: the skull was located in “northwest Atlanta,

2471 Abner Place, which is off Hollywood Road in the northwest

sector of the city.” When asked “[w]hat county is that,” he testified

that it was Fulton County. The detective added that Abner Place

intersected Abner Terrace at 2479 Abner Terrace. He described the

skull as being located “in a wooded area in close proximity to the[ ]

Flipper Temple Apartments at 2479 Abner Terrace” and “just

opposite this particular apartment complex.” From the backyard of

the house at 2471 Abner Place, Detective Quinn walked about 100

yards into the woods to reach the remains. He collected the skull for

examination, and later returned to the woods with cadaver dogs that

located more remains. Erroll Curling, a maintenance worker at the

apartment complex, said that Wright told Curling about Watson’s

murder, but that Curling did not believe Wright because “he at that

time conducted a review of the apartment and found no evidence of

a murder.” Curling did not testify at trial.

     In June 2010, a GBI crime scene specialist processed the area

                                  7
of Wright’s former bedroom where Wright testified Watson allegedly

was shot, looking for evidence of blood and bullets. The specialist

testified that, before he performed his work, he was told that the

apartment complex had completed “some type of work” in that

bedroom. He used luminol to test for the presence of blood; a swab

of certain areas “fluoresced” for the presence of blood, but later

testing showed “nothing significant” “in reference to suspected

blood.” The specialist found no evidence of a bullet having been fired

in the bedroom. Detective Quinn testified that the apartment had

been rented six or seven times since Wright had moved out in 2006.

     Sims contends that the evidence was legally insufficient to

support his convictions. His primary argument in this regard is that

Wright’s testimony was not credible. In particular, he argues that

the lack of blood or other forensic evidence at the crime scene did not

support Wright’s testimony that Watson was shot while sitting on

Wright’s bed; that Curling’s statement that he did not see evidence

of the murder in Wright’s apartment when he examined it in 2001

contradicted Wright’s story; and that Wright’s testimony that Sims

                                  8
told her that the bullet was meant for her was not believable because

Wright was sitting on the bed right next to Sims and Sims would

have had to have missed shooting her at point-blank range. Sims

contends that these are all reasons not to credit Wright’s testimony

that the murder took place in her bedroom, as she testified, and that

all of her testimony should be discounted as a result.

     When evaluating challenges to the sufficiency of the evidence,

we view the evidence presented at trial in the light most favorable

to the jury’s verdicts and ask whether any rational trier of fact could

have found the defendant guilty beyond a reasonable doubt of the

crimes for which he was convicted. See Jackson v. Virginia, 443 U.S.

307, 319 (99 SCt 2781, 61 LE2d 560) (1979); Jones v. State, 304 Ga.

594, 598 (820 SE2d 696) (2018). “We leave to the jury the resolution

of conflicts or inconsistencies in the evidence, credibility of

witnesses, and reasonable inferences to be derived from the facts,”

Smith v. State, 308 Ga. 81, 84 (839 SE2d 630) (2020), and we do not

reweigh the evidence, Ivey v. State, 305 Ga. 156, 159 (824 SE2d 242)

(2019).

                                  9
     All of the evidence Sims cites in support of his argument

regarding the sufficiency of the evidence “can be characterized as

presenting inconsistencies in the evidence, evidence that required

assessment of a witness’s credibility, or inferences that could be

drawn from the evidence presented at trial”—but those are matters

for the “‘jury[’s] . . . resolution.’” Clark v. State, 309 Ga. 473, 478

(847 SE2d 364) (2020) (citation omitted). It was for the jury to

determine Wright’s credibility and to resolve any conflicts or

inconsistencies in the evidence.    Bearing this in mind, we readily

conclude that the evidence, when properly viewed in the light most

favorable to the verdicts—including the evidence showing how the

crimes occurred, the evidence that Sims said that he killed Watson

because Watson “took something from him,” the evidence of the

threats that Sims made to the Wright sisters and to Baisden, and

the evidence of Sims’s disposal of Watson’s body—was sufficient for

a rational trier of fact to have found Sims guilty beyond a reasonable

doubt of the crimes for which he was convicted. See Jackson, 443

U.S. at 319.

                                   10
     2. Sims also argues that the State did not prove beyond a

reasonable doubt that the crimes occurred in Fulton County. We

disagree.

      (a) “Unless venue must be changed to obtain an impartial

jury, a criminal case must be tried ‘in the county where the crime

was committed.’” Worthen v. State, 304 Ga. 862, 865 (823 SE2d 291)

(2019) (quoting Ga. Const. of 1983, Art. VI, Sec. II, Par. VI).     See

also OCGA § 17-2-2 (a) (providing that “[c]riminal actions shall be

tried in the county where the crime was committed”). “Generally,

murder ‘shall be considered as having been committed in the county

in which the cause of death was inflicted.’” Id. at 865 (quoting OCGA

§ 17-2-2 (c)). “Venue is a jurisdictional fact that the State must prove

beyond a reasonable doubt and can do so by direct or circumstantial

evidence,” and “[d]etermining whether venue has been established

is an issue soundly within the province of the jury.” Hernandez v.

State, 304 Ga. 895, 898 (823 SE2d 272) (2019) (citation and

punctuation omitted). And when

     examining whether the State has carried its burden, we

                                  11
      view the evidence in the light most favorable to the
      verdict and must sustain the verdict if the evidence was
      sufficient to permit a rational trier of fact to find beyond
      a reasonable doubt that the crime was committed in the
      county where the defendant was indicted.

Id.

      (b) Before turning to the merits of Sims’s claim that the State

failed to prove venue beyond a reasonable doubt, we must address

his contention that our decision in Worthen, which this Court

decided many years after Sims committed his crimes, does not apply

retroactively in determining the sufficiency of the evidence of venue

in his case. In Worthen, we held that in determining venue, jurors

could infer that a crime occurred in a particular county based on the

proximity of the crime scene to an address that is shown to be located

within that county. See 304 Ga. at 868-869. In so holding, we

overruled cases—and in particular the holding of Jones v. State, 272

Ga. 900, 903-904 (537 SE2d 80) (2000)—that rejected the idea that

jurors could make such inferences. See Worthen, 304 Ga. at 866-




                                  12
871, 874. 2

     Sims argues that applying Worthen to his case would violate

the Ex Post Facto Clauses of the United States and Georgia

Constitutions. See U.S. Const., Art. I, Sec. 10, Cl. 1 (“No State shall

. . . pass any . . . ex post facto Law . . . .”); Ga. Const. of 1983, Art. I,

Sec. I, Par. X (“No bill of attainder, ex post facto law, retroactive law,

or laws impairing the obligation of contract or making irrevocable

grant of special privileges or immunities shall be passed.”).3 More

specifically, Sims contends that Worthen “lower[ed] the quantum of

evidence needed to obtain a conviction” and that it therefore cannot

be applied retroactively to his case. We disagree.

     Sims relies primarily on “the well-known and oft-repeated

explanation” that the protections of the Ex Post Facto Clause of the



     2  Sims does not mention in his brief on appeal that we recently applied
Worthen in at least two other cases in which venue was proven by evidence of
proximity. See Velasco v. State, 306 Ga. 888, 891-892 (834 SE2d 21) (2019);
Lay v. State, 305 Ga. 715, 718 (827 SE2d 671) (2019).

     3  Although Sims invokes the Georgia Constitution, he does not argue
that the Georgia Constitution’s Ex Post Facto Clause should be interpreted
differently than the United States Constitution’s. Accordingly, we do not
consider a distinct ex post facto claim under the Georgia Constitution.
                                     13
United States Constitution extend to, among other things, “‘[e]very

law that alters the legal rules of evidence, and receives less, or

different, testimony, than the law required at the time of the

commission of the offense, in order to convict the offender.’” Rogers

v. Tennessee, 532 U.S. 451, 456 (121 SCt 1693, 149 LE2d 697) (2001)

(citation omitted). See also Postell v. Humphrey, 278 Ga. 651, 653

(604 SE2d 517) (2004) (pointing to United States Supreme Court

precedent and explaining that “legislative acts which implicate the

‘core concern of the Ex Post Facto Clause’ under the Georgia

Constitution are those which[, among other things,] . . . require less

or different evidence for conviction than that required at the time of

the offense”) (citation omitted). The United States Supreme Court,

however, has held that “the text of the [Ex Post Facto] Clause makes

clear” that “it is a limitation upon the powers of the Legislature, and

does not of its own force apply to the Judicial Branch of government”

and that “the strictures of the Ex Post Facto Clause” do not extend

“to the context of common law judging.” Rogers, 532 U.S. at 456, 459



                                  14
(citation and punctuation omitted). 4           Accord, e.g., Metrish v.

Lancaster, 569 U.S. 351, 359-360 (133 SCt 1781, 185 LE2d 988)

(2013) (citing Rogers for the proposition that “[s]trictly applying ex

post facto principles to judicial decisionmaking . . . would place an

unworkable      and   unacceptable restraint on normal judicial

processes”); United States v. Dunlap, 936 F3d 821, 823 (8th Cir.

2019) (explaining that “[t]he Ex Post Facto Clause of the

Constitution does not apply to judicial decisions”); United States v.

Treadwell, 593 F3d 990, 1015 (9th Cir. 2010) (“The Supreme Court

has told us that the Ex Post Facto Clause applies to actions by

legislatures; it does not apply to judicial decisions.”), overruled on

other grounds by United States v. Miller, 953 F3d 1095 (9th Cir.

2020); Harvey v. Merchan, Case No. S21A0143 (decided June 21,




      4 The Rogers Court nonetheless explained “that limitations on ex post
facto judicial decisionmaking are inherent in the notion of due process,” 532
U.S. at 456, and held that in that case, the retroactive application of a
Tennessee Supreme Court decision that abolished the common law “year and
a day rule” was not “an exercise of the sort of unfair and arbitrary judicial
action against which the Due Process Clause aims to protect.” Id. at 468. Sims
makes no due process argument like that discussed in Rogers, and we do not
consider any such argument here.
                                     15
2021), 2021 WL 2518868, at *10 n.12 (“[I]t is well established that

the Ex Post Facto Clause of the United States Constitution applies

only to criminal laws that retroactively impose or increase criminal

punishment.”). Accordingly, the protections of the Ex Post Facto

Clause of the United States Constitution do not apply to our decision

in Worthen, and we apply our decision in Worthen and its progeny to

Sims’s case.

      (c) We now turn back to Sims’s argument that the State failed

to prove beyond a reasonable doubt that the crimes occurred in

Fulton County. The State alleged that Watson was shot and killed

in Wright’s apartment, and Sims correctly notes that the State

therefore had to prove that Wright’s apartment was located in

Fulton County for his trial in that county to have been held in the

correct venue. See Ga. Const. of 1983, Art. VI, Sec. II, Par. VI; OCGA

§ 17-2-2 (a) and (c).

     There was no direct evidence presented at trial showing that

Wright’s apartment was located in Fulton County. However, the

venue evidence presented at trial did show that the home at 2471

                                 16
Abner Place was located in Fulton County; that Watson’s body was

located in a wooded area about 100 yards behind that home; and

that 2471 Abner Place intersected Abner Terrace at 2479 Abner

Terrace, which was the address of Wright’s apartment. Although

the State did not present specific evidence showing exactly how close

the Abner Place home, which was located in Fulton County, was to

Wright’s apartment, it did present evidence that Watson’s remains

were located in a wooded area about 100 yards behind the home at

2471 Abner Place, that the remains were “in close proximity to” and

“just opposite” Wright’s apartment, and that the woods where the

remains were found were located about 15 to 20 yards from the door

of Wright’s apartment.

     We conclude that the jury in this case reasonably could have

inferred from evidence presented about the proximity of the crime

scene to the Fulton County address of 2471 Abner Place that

Wright’s apartment was also located in Fulton County, “particularly

as there was no evidence or even argument that the crime scene

[wa]s near a county line.” Lay v. State, 305 Ga. 715, 718 (827 SE2d

                                 17
671) (2019). See also Velasco v. State, 306 Ga. 888, 891 (834 SE2d

21) (2019) (holding that even though there was no direct testimony

that the areas where the crimes occurred—just in front of and

behind the victim’s mobile home–were in Clayton County, the

evidence was nevertheless sufficient to establish venue in Clayton

County because there was evidence that the mobile home was

located in that county and “[t]he jury could quite reasonably infer

that the areas just in front of and behind the mobile home with a

Clayton County address are also in Clayton County, particularly

because there was no evidence or even argument that the crime

scene is near a county line”); Lay, 305 Ga. at 718 (holding that

evidence that the crimes occurred in the front yard of a home across

the street from the victim’s Fulton County address was sufficient to

prove that the crimes were committed in Fulton County); O’Donnell

v. Smith, 294 Ga. 307, 314 (751 SE2d 324) (2013) (Nahmias, J.,

concurring) (“In the absence of evidence to the contrary . . . , jurors

can very reasonably infer that a location within 100 yards of a

location in a particular county is in the same county, since that fact

                                  18
is true of the overwhelming majority of locations in this State.”).5

      3.     Sims     contends     that    his    trial   counsel    provided

constitutionally ineffective assistance in failing to file a plea in bar

on the basis that the statute of limitations barred his prosecution for

aggravated assault (Count 4) and for possession of a firearm during

commission of the felony of aggravated assault (Count 5).                   As

explained below, his claim fails.

      To prevail on a claim of ineffective assistance of counsel, a

defendant generally must show that counsel’s performance was

deficient and that the deficient performance resulted in prejudice to

the defendant. See Strickland v. Washington, 466 U.S. 668, 687-695




      5  Two cases that Sims cites in support of his argument on appeal are
distinguishable from this case because in those cases, no proximity evidence—
i.e., evidence about the distance between a specific address that was located in
the county of the trial and the place where the crime occurred—was presented.
See Quezada-Barrera v. State, 295 Ga. App. 747, 747 (673 SE2d 126) (2009)
(holding that evidence of the address where the crime occurred, coupled with
evidence that the officer who made the arrest at that address worked for
Gwinnett County, was insufficient to establish venue in Gwinnett County);
Starling v. State, 242 Ga. App. 685, 685 (530 SE2d 757) (2000) (holding that
evidence that an officer who was employed by the Monroe County Sheriff’s
Office and was on his way to work when he made the traffic stop in question
was insufficient to establish venue in Monroe County where there was no
evidence that the “officer’s route to work fell strictly within Monroe County”).
                                      19
(104 SCt 2052, 80 LE2d 674) (1984); Wesley v. State, 286 Ga. 355,

356 (689 SE2d 280) (2010).      To satisfy the deficiency prong, a

defendant must demonstrate that his attorney “performed at trial in

an objectively unreasonable way considering all the circumstances

and in the light of prevailing professional norms.” Romer v. State,

293 Ga. 339, 344 (745 SE2d 637) (2013); see also Strickland, 466

U.S. at 687-688. To satisfy the prejudice prong, a defendant must

establish a reasonable probability that, in the absence of counsel’s

deficient performance, the result of the trial would have been

different. See Strickland, 466 U.S. at 694. “If an appellant fails to

meet his or her burden of proving either prong of the Strickland test,

the reviewing court does not have to examine the other prong.”

Lawrence v. State, 286 Ga. 533, 533-534 (690 SE2d 801) (2010).

     To begin, because no conviction was entered on Sims’s

aggravated assault charge, his ineffective assistance claim is moot

to the extent that trial counsel’s alleged ineffectiveness relates to

that crime; however, his ineffective assistance claim is not moot as

to the firearm offense because that offense was predicated on the

                                 20
aggravated assault charge and resulted in a conviction. See Moss v.

State, 311 Ga. 123, 128 (856 SE2d 280) (2021) (holding that the

appellant’s claim that his trial counsel was ineffective in failing to

file a demurrer to the aggravated battery count of his indictment, as

well as to the felony murder and firearm counts that were predicated

on the aggravated battery count, was moot as to the aggravated

battery count because that count was merged into his felony murder

conviction, but was not moot as to the felony murder and firearm

offenses because “both of those counts were predicated on the

aggravated battery and resulted in convictions”); Anthony v. State,

311 Ga. 293, 299 n.3 (857 SE2d 682) (2021) (“We note that because

no convictions were entered on Anthony’s felony murder charges, his

ineffective assistance claims are moot to the extent they pertain to

the portions of trial counsel’s closing argument that reference felony

murder.”).

     With regard to the firearm offense alleged in Count 5, the

indictment was returned almost nine years after the commission of

that crime.    Sims correctly notes that the applicable statute of

                                 21
limitation for the firearm offense is four years, see OCGA § 17-3-1

(c), and that the statute of limitation for a crime is tolled for periods

during which “[t]he person committing the crime is unknown.”

OCGA § 17-3-2 (2). He also correctly notes that where the State

relies on “an exception . . . to prevent the bar of the statute of

limitation, it must be alleged and proved.” Taylor v. State, 306 Ga.

277, 286 (830 SE2d 90) (2019) (citation and punctuation omitted).

Sims then argues that the State did not properly allege the exception

to OCGA § 17-3-2 (2) in the indictment and that his prosecution for

the firearm offense was barred by the four-year statute of limitation

as a result. 6

      Contrary to Sims’s contention, however, the State did properly

allege the exception of § 17-3-2 (2) in Count 5 of the indictment,

specifying “that the identity of the accused was not known to the

State of Georgia until on or about May 10, 2010.” See Lewis v. State,




      6Sims does not contend that the person who committed the crimes was
known to the State at any point before Watson’s remains were discovered in
July 2009.
                                   22
306 Ga. 455, 463 (831 SE2d 771) (2019) (explaining that the State

sufficiently “alleged an exception to the statutes of limitations,

asserting that the statutes were tolled because [the appellant’s]

identity was unknown until April 2008”); Taylor v. State, 174 Ga.

52, 69 (162 SE 504) (1931) (“The particular facts which constitute

exceptions to the bar of the statute of limitations need not be

minutely alleged in the bill of indictment. It is sufficient if any of

the exceptions stated in [the relevant Code section] be stated in the

language therein employed.”) (citation and punctuation omitted),

overruled on other grounds by Moore v. State, 254 Ga. 674, 677 (333

SE2d 605) (1985), and Wood v. State, 219 Ga. 509, 514 (134 SE2d 8)

(1963).

     Accordingly, even if trial counsel had filed a plea in bar as to

Count 5 on the basis that the State had failed to allege the tolling

provision of § 17-3-2 (2) in the indictment, the plea in bar would have

been meritless.   As a result, Sims has failed to show that trial

counsel performed deficiently in failing to file a plea in bar. See

Moss, 311 Ga. at 129 (holding that the appellant failed to “show

                                  23
deficient performance, as counsel cannot be ineffective for failing to

make a meritless motion”) (citation and punctuation omitted);

Leekomon v. State, 351 Ga. App. 836, 838 (832 SE2d 437) (2019)

(holding that trial counsel had not performed deficiently by failing

to file a plea in bar contending that the State had failed to allege in

the indictment that OCGA § 17-3-2.1 (a) tolled the applicable statute

of limitation where the record showed that the State had properly

alleged the tolling provision and a plea in bar would have been

meritless).

     Judgment affirmed. All the Justices concur.




                                  24